
	

114 HR 3206 IH: Student Tax Relief Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3206
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. McDermott (for himself, Ms. Frankel of Florida, Ms. Moore, Mr. Van Hollen, Mr. Capuano, Ms. Clark of Massachusetts, Mr. Scott of Virginia, Mr. Takano, Mr. Conyers, Mr. Swalwell of California, Mr. Blumenauer, Mr. Gallego, Mr. Rangel, Mr. Honda, Mr. Ellison, Ms. Judy Chu of California, Mr. Thompson of California, Mr. Murphy of Florida, Ms. Wilson of Florida, Mrs. Torres, Mr. Farr, Mrs. Napolitano, Ms. Maxine Waters of California, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income student loan indebtedness
			 discharged in connection with closures of educational institutions, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Student Tax Relief Act of 2015. 2.Exclusion from gross income of student loan indebtedness cancelled, discharged, or forgiven (a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(5)Discharges in connection with student loan indebtedness cancelled, discharged, or forgiven
 (A)In generalGross income shall not include— (i)any amount of a student loan discharged in whole or in part pursuant to section 437(c) of the Higher Education Act of 1965 (20 U.S.C. 1087(c)) or by reason of a defense asserted pursuant to section 455(h) of such Act (20 U.S.C. 1087e(h)),
 (ii)any amount of a loan discharged under section 464(g) of such Act (20 U.S.C. 1087dd(g)), (iii)any amount of a loan, and interest on a loan, which is canceled under section 465 of such Act (20 U.S.C. 1087ee(a)(5)), or
 (iv)any amount which (but for this subparagraph) would be includible in gross income by reason of the discharge (in whole or in part) of a loan to assist the attendance at an institution of higher learning if such discharge was pursuant to an agreement with the Consumer Financial Protection Bureau or any other Federal agency in connection with the closure (or other agency action) relating to such institution or successor institution.
 (B)Limitation on exclusionNotwithstanding any other provision of law, no amount shall be excluded from gross income after the date of the enactment of this paragraph by a provision of the Higher Education Act of 1965.
						.
			(b)Effective date
 (1)In generalExcept as provided by paragraph (2), the amendment made by subsection (a) shall apply with respect to any forgiveness of indebtedness after June 19, 2014.
 (2)LimitationSection 108(f)(5)(B) of the Internal Revenue Code of 1986, as added by subsection (a), shall apply to loans cancelled, discharged, or forgiven after the date of the enactment of this Act.
				
